Title: Micah Sterling to Thomas Jefferson, 7 May 1819
From: Sterling, Micah
To: Jefferson, Thomas


          
            Honored Sir
            Washington City 7th May 1819—
          
          I hereby transmit in behalf of the Agricultural Society of the County of Jefferson, State of New York a Diploma of honorary membership confered upon you by the unanimous voice of the Society—
          When I left Watertown, my place of residence in that County I flattered myself with the honor of delivering it in person, but circumstances prohibit me from enjoying that high gratification.
          
          We flatter ourselves that our humble but Spirited efforts in the cause of agriculture will meet the cordial approbation of the distinguished men of the Nation—
          With sentiments of high respect
          
             I am yours &c
            M Sterling.
          
        